DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Term “about” is indefinite. It is unclear how much deviation of 125kHz one can afford. 

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. Claims 1 and 10 as presented in the Application require emission of the acoustic wave with frequency below 200khz, which is explicitly present in fig 8(b) of the prior art. 
Although Wang does not explicitly teach having a center frequency of less than 200 kHz from figures presented in fig. 5 by Wang (which represent great studies of different modes ) one can see that for thickness above 16 mm one can obtain great separation for different modes at small frequencies and the separation gets worse with increase of the frequency for anti-symmetric leaky lamb modes and hence it is obvious for one of ordinary skills in the art to select smaller center frequency depending on the thickness of the plate in or der to obtain better separation. (for example for the plate of 10mm (fig.5b) separation between A0 and A1 is good even at 400kHz but for 20 mm to get the same type of separation (fig. 5d) one needs 200khz  and at 40mm -100kHz)
Regarding the argument that casing thickness has to be at least 16 mm, Examiner explicitly shows that prior art does perform procedure for 4 different casing thicknesses.(Extensive studies of the parameters were performed for each thickness) So argument is not persuasive as Wang performs same analysis for all of the thicknesses.
The argument that “no filtering is done” is incorrect , the wave inherently due to the physics includes all kind of modes, A0, A1, …. , S0, S1 … and hence in order to distinguish between modes one has to perform some type of filtering Even figures presented in Fig 5 explicitly show that if we don’t apply any type of filter on frequency the separation is not possible. Binning in figure  5  itself present filter and each point of data is calculated for that specific bin of frequency which is bandpass filter for that specific bin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10,  12, 13, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Understanding acoustic methods for cement bond logging, The Journal of the Acoustical Society of America 139, 2407 (2016); doi: 10.1121/1.4947511.
Regarding claim 1, 10, 12, 13 Wang teaches

emitting an acoustic signal at a casing in a well, (page 2408 col 2 “The tool in the field application, combining the pulse–echo and ultrasonic flexural techniques, provides the echo from the casing and the reflections from third acoustic interface” ),
wherein the emitted acoustic signal comprises an acoustic pulse of a frequency of less than 200 kHz(fig. 8 (b) the frequency spectrum of the full waveform page 2407 second col source produces full waveform)
wherein the acoustic signal excites the casing into generating an acoustic response signal containing Lamb waves, (page 2409 col 1)
wherein the Lamb waves include flexural waves and extensional waves(fig. 3 a and b), and 
detecting the acoustic response signal from the casing in the well;  (page 2408 col 2)
wherein the casing has a thickness of at least 16 mm; (page 2409 col 2 “Figures 5(a), 5(c), 5(e), and 5(g) are for the symmetric Leaky–Lamb modes in a plate with thickness of 10, 20, 40, and 80 mm, respectively.”)
using flexural modes to calculate flexural attenuation (page 2408 col 2 “Combing with the compressional impedance from pulse–echo technique, the flexural attenuation and arrival time determined”)
filter the acoustic measurement using a filter configured to at least partially remove frequencies of 200 kHz or greater.  (page 2508 col 1  and also obvious from figures 5 or 6   It is clear that in order to obtain flexural mode A0 one needs to remove part of the waves corresponding to the S0, S1, S2 which correspond to higher Velocity and therefore Applying the velocity or angle filter to obtain flexural modes part of the  frequencies of 200 kHz or greater. Will be removed.)
Although Wang does not explicitly say 
“filtering(implicitly present A0 is identifyed) the detected acoustic response signal to reduce a relative contribution of the extensional waves and thereby increase a relative contribution of the flexural waves; ”(page 2413 col 2)
based on the filtered acoustic response signal, measuring flexural waves; and estimating a quality of a cement situated behind the casing using a flexural attenuation model(page 2413 col 2)
having a center frequency of less than 200 kHz

12. The system of claim 10, wherein the data processing system is configured to filter the acoustic measurement using a filter that reduces extensional waves from the acoustic measurement.  
Wang explicitly teaches that transmitted ultrasonic pulses may have both extensional and flexural modes, and flexural modes are used to calculate flexural attenuation (page 2408 col 2 “Combing with the compressional impedance from pulse–echo technique, the flexural attenuation and arrival time determined”) and hence 
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Wang to remove extensional modes from the data in order to perform  flexural-attenuation measurement.
Although Wang does not explicitly teach having a center frequency of less than 200 kHz from figures presented in fig. 5 by Wang (which represent great studies of different modes ) one can see that for thickness above 16 mm one can obtain great separation for different modes at small frequencies and the separation gets worse with increase of the frequency for anti-symmetric leaky lamb modes and hence it is obvious for one of ordinary skills in the art to select smaller center frequency depending on the thickness of the plate in or der to obtain better separation. (for example for the plate of 10mm (fig.5b) separation between A0 and A1 is good even at 400kHz but for 20 mm to get the same type of separation (fig. 5d) one needs 200khz  and at 40mm -100kHz)


2, 11 The method of claim 1, wherein the emitted acoustic signal comprises an acoustic pulse of a frequency of less than or equal to 3.2 Mhz-mm in relation to the thickness of the casing.  (page 2408 col 2 (used frequency is 20Khz* 20 or 40 mm is less than 3.2 MHz*mm))



3. The method of claim 1, wherein the emitted acoustic signal comprises an acoustic pulse of a frequency of less than 200 kHz.  (page 2408 col 2)

Although does not explicitly teach
5. The method of claim 1, wherein the detected acoustic response signal is filtered using a 22IS14.9326-US-NP low pass filter that filters out frequencies higher than approximately 3.2 Mhz mm or lower in relation to the thickness of the casing.  


6. The method of claim 1, wherein the detected acoustic response signal is filtered using a low pass filter that filters out frequencies higher than approximately than 200 kHz or lower.  

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Wang to remove extensional modes from the data in order to perform  flexural-attenuation measurement as required by Wang and remove the unwanted noise(page 2408)


9. The method of claim 1, wherein the casing has a thickness of at least 20 mm.  (page 2409 col 2 “Figures 5(a), 5(c), 5(e), and 5(g) are for the symmetric Leaky–Lamb modes in a plate with thickness of 10, 20, 40, and 80 mm, respectively.”)

Although Wang does not explicitly teach 

Wang explicitly teaches that A0 is flexural mode which is required for the flexural attenuation and the S0 is noise and therefore looking at figures 4 it will be routine optimization issue in order to limit the amount of the noise contribution to the data.

7. (Original) The method of claim 1, wherein the detected acoustic response signal is filtered using a low pass filter with 20 or fewer nonzero coefficients when(conditional limitation in method does not have patentable weight) a fluid in the well has an acoustic attenuation of less than about 16 dB/cm/MHz.

8. (Original) The method of claim 1, wherein the detected acoustic response signal is filtered using a low pass filter with 20 or more nonzero coefficients when(conditional limitation in method does not have patentable weight) a fluid in the well has an acoustic attenuation of greater than about 16 dB/cm/MHz.

Wang  Discloses the invention except for 
19. (New) The method of claim 1, wherein the acoustic pulse of the emitted acoustic signal has a center frequency of about 125 kHz.Wang  
It would have been obvious to one of ordinary skills in the art, at the time of invention to modify apparatus by Wang, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Allowable Subject Matter


Claims 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.